     Case: 1:19-cv-05918 Document #: 8 Filed: 09/27/19 Page 1 of 1 PageID #:30

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Richard Taylor
                                           Plaintiff,
v.                                                       Case No.: 1:19−cv−05918
                                                         Honorable Virginia M. Kendall
Professional Security Consultants, Inc.
                                           Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, September 27, 2019:


        MINUTE entry before the Honorable Virginia M. Kendall. Defendant's Motion for
extension of time to answer [5] is granted. Answer shall be filed by 10/18/2019. Case will
be referred to Magistrate Judge Harjani for the purpose of a settlement conference. Parties
are directed to contact the courtroom deputy for Judge Harjani to schedule settlement
conference. Motion hearing set for 10/3/2019 is stricken.Mailed notice(lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
